Order entered June 28, 2019




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-19-00500-CV

                                   HE CHEN, Appellant

                                              V.

                                 LIJUAN SONG, Appellee

                     On Appeal from the 469th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 469-00675-2018

                                          ORDER
       Before the Court is appellant’s June 27, 2019 unopposed motion for an extension of time

to file his brief on the merits. We GRANT the motion and extend the time to July 12, 2019.


                                                    /s/   BILL WHITEHILL
                                                          JUSTICE